UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-25108 UNILAVA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Wyoming 80-0568736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 71 Stevenson Street, Suite 430 San Francisco, CA 9410 (Address of principal executive offices, Zip Code) (415) 321-3490 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer’s classes of common stock, as of May 14, 2014 is as follows: Class of Securities Shares Outstanding Common stock, no par value 1 Quarterly Report on Form 10-Q Three Months Ended March 31, 2014 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page(s) Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying consolidated condensed balance sheet of Unilava Corporation at March 31, 2014, the consolidated condensed statements of operations and comprehensive loss for the three months ended March 31, 2014 and 2013 and the consolidated condensed statements of cash flows for the three months ended March 31, 2014 and 2013, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. UNILAVA CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 Financial Statements Page(s) Condensed ConsolidatedBalance Sheets (Unaudited) 4 Condensed Consolidated Statements of Operations and ComprehensiveLoss (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7-18 3 Unilava Corporation and Subsidiaries Condensed Consolidated Balance Sheets March 31, December 31, ASSETS CURRENT ASSETS Cash $
